DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, “On two-level DL control channel design for shorter TTI operation”, R1-167082 to Nokia et al. (hereinafter “Nokia”)) does not disclose, with respect to claim 1, determining, by the base station, a size of the first resource element based on the receive bandwidth; determining, by the base station based on the size of the first resource element, a location of the first resource element occupied within the frequency domain resource range; and generating, by the base station, the first information based on the location of the first resource element and the size of the first resource element; generating, by the base station, second information based on the first information, wherein the second information is used to indicate a location of the downlink data channel within the frequency domain resource range; and sending, by the base station, the first information to the terminal through the level-1 control channel, and sending the second information to the terminal through the level-2 control channel as claimed.  Rather, Nokia teaches sending, by the base station, the first information to the terminal through the level-1 control channel (Section 4, Table 1, “Slow DCI”), and sending the second information to the terminal through the level-2 control channel (Section 4, Table 2, “Fast DCI”).  The same reasoning applies to claim 8 mutatis mutandis.  Nokia also does not disclose, with respect to claim 18, demodulate the level-1 control channel to obtain first information, wherein the first information is used for determining a frequency domain resource range used by a downlink data channel, demodulate the level-2 control channel based on the first information to obtain second information from the level-2 control channel, wherein the second information is used to indicate a location of a downlink data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414